Citation Nr: 0109422	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-12 131	)	DATE
	)
	)
                             
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a fracture of the left heel, currently rated as 
10 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of a fracture of the right heel, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to 
September 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an February 1999 rating decision 
rendered by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the benefits on appeal.  A notice of disagreement was 
received in May 1999, a statement of the case was issued in 
March 2000, and a substantive appeal was received in May 
2000.  

The veteran appeared and testified at a February 2001 hearing 
before the undersigned Board Member sitting at the RO.  The 
transcript reflects that the veteran wishes to pursue claims 
of entitlement to service connection for arthritis of the 
left foot and service connection for arthritis of the right 
foot.  These issues are hereby referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a fracture 
of the left heel are not productive of more than moderate 
impairment. 

2.  The veteran's service-connected residuals of a fracture 
of the right heel are not productive of more than moderate 
impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for the service-connected residuals of a 
fracture of the left heel have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2000).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for the service-connected residuals of a 
fracture of the right heel have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims there has been an increase in the severity 
of his service-connected right and left heel disabilities, 
each separately rated as 10 percent disabling. 

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides for certain notice and assistance to 
claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After a preliminary review of the claims file, the Board 
finds that there has been substantial compliance with the 
notice/assistance provisions of the Veterans Claims 
Assistance Act of 2000.  The record includes, but is not 
limited to, the following:  veteran's service medical records 
(SMRs); VA examination reports dated in July 1998 and March 
2000 (both of which the Board finds to be adequate for the 
purposes of evaluating the issues on appeal); Social Security 
Administration (SSA) records, including a March 1999 
disability determination examination report; variously dated 
private medical records; the February 2000 Travel Board 
hearing transcript; and the veteran's variously dated written 
statements.  No additional pertinent evidence has been 
identified by the veteran.  Therefore, the Board finds that 
the record as it stands is complete and adequate for 
appellate review.  

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefits 
sought on appeal.  The Board concludes that the discussions 
in the rating decision, statement of the case, and 
supplemental statement of the case have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefits sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's claim and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). Under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Pursuant to an August 1966 RO rating decision, the veteran 
was initially service-connected for the residuals of 
fractures to both heels and assigned a single 10 percent 
disability rating, effective February 1966.  In accordance 
with a May 1993 rating decision, the veteran was assigned 
separate 10 percent ratings for the right and left heels 
disabilities, effective in September 1992.  These separate 10 
percent ratings have remained in effect ever since.

The medical evidence includes a June 1995 private radiology 
report of the left foot revealing arthritic changes, but was 
negative for a fracture.  A June 1998 private treatment 
record shows that the veteran complained of bilateral foot 
pain with a burning sensation, worse on the left.  
Objectively, there was inflammation, slight redness, 
tenderness, but range of motion was intact.  The assessment 
was arthritis.  A June 1998 x-ray report refers to arthritis 
of the left foot with no evidence of a fracture.

A July 1998 VA podiatry examination report notes that the 
veteran's medical records were not available for review.  The 
veteran's history of injury to his heels and complaints of 
constant bilateral foot pain were recounted.  Objectively, no 
foot deformity was noted.  Range of motion of the toes and 
ankles were full, and there was no painful motion, fatigue, 
weakness, lack of endurance, edema, instability, or 
tenderness.  The veteran walked with a limp and used a cane, 
but there were no calluses, breakdown, skin or vascular 
changes, or unusual shoe wear; weight-bearing was fair with a 
cane.  The veteran could also rise on his toes and rock back 
on his heels.  The diagnosis was bilateral fracture of the os 
calcis with residuals.

A March 1999 Social Security Administration disability 
determination evaluation examination report notes that the 
veteran complained of arthritis of the feet manifested by 
pain and tenderness that results in the need to use a cane.  
According to the veteran, he first experienced tenderness in 
both feet in 1996 without trauma.  Objectively, the veteran 
walked with a cane and had difficulty in getting up on the 
exam table due to obesity as well as due to tenderness in 
both feet.  There was no swelling or redness of the feet 
observed, but there was tenderness upon palpation of the feet 
and ankles.  Weight-bearing was tender and ambulation was 
unstable due to feet tenderness, requiring the use of a cane 
to ambulate.  Standing on his toes and squatting were noted 
to be impossible due to feet tenderness.  The examiner opined 
that "I do believe the cane is medically necessary for 
assistance with his ambulation."  He further commented that 
"I do believe there is severe impairment affecting [his] 
ability to stand for a long period of time, to ambulate for 
short and long distances, [and] to lift or carry heavy 
objects due to tenderness in both feet."  A supplemental 
March 1999 SSA examination report made essentially the same 
finding with regard to the feet as the initial examination 
report.  A contemporaneous radiology report of the feet was 
negative.  

A February 2000 VA podiatry examination report notes that the 
veteran's claims file was reviewed.  The veteran complained 
that his feet were numb and painful at the same time; the 
veteran asked whether his feet numbness could be due to his 
diabetes mellitus.  The examiner stated that the veteran did 
not have any pain that he could associate with os calcic on 
either foot, but that the veteran did have pain across the 
instep region of both feet, according to his history.  
Physical examination revealed bilateral pes cavus and mild 
inversion of the feet with excess wear on the lateral surface 
of the heel of each shoe.  The veteran could get on his toes, 
take a few steps on his toes, and walk on his heels.  The 
diagnoses were as follows:  fracture residuals of both heels, 
by history; symptomatology consistent with diabetic 
neuropathy, early; and pes cavus bilaterally.  

A May 2000 medical statement for consideration for aid and 
attendance or housebound veteran prepared by a private 
physician, Karlus Artis, M.D., notes the veteran's diagnoses 
to be diabetes and foot pain, caused by moderately severe 
diseased feet.  The prognosis was fair to poor.  The veteran 
was described as having difficulty ambulating, having the 
ability to walk for short distances only, and only with the 
assistance of a cane.

The remaining evidence consists of several pictures of the 
veteran's feet, as well as the veteran's variously dated 
written statements and February 2001 Travel Board hearing 
transcript. 

The veteran's disability is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, which provides the guidelines 
for evaluating "[f]oot injuries, other."  Under this 
regulation, a 30 percent disability rating is warranted for 
"severe" foot injuries, a 20 percent disability rating is 
appropriate if such foot injuries are "moderately severe," 
and 10 percent disability rating is appropriate for 
"moderate" foot injuries.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the assignment of 
disability ratings in excess of 10 percent for the veteran's 
service-connected residuals of a left heel fracture and right 
heel fracture.  Although the Board acknowledges that the 
veteran suffers from chronic pain and tenderness of the feet 
causing difficulty walking beyond short distances and 
requiring the use of a cane, the medical evidence does not 
show that his service-connected fracture residuals of the 
heels are the cause of such impairment.  In fact, the medical 
evidence appears to show no clinical or x-ray evidence of the 
service-connected fractures.  For example, in the most recent 
examination report dated in February 2000, the examiner 
suggested that he could not detect any heel fracture 
residuals in either foot that would account for the feet 
symptoms.  While the examiner who conducted the July 1998 VA 
examination entered a diagnosis of bilateral fracture of the 
os calcis with residuals, there was no clinical findings to 
support such a diagnosis.  The examiner did not have access 
to the veteran's claims file and it is clear that the 
diagnosis was essentially based on history furnished by the 
veteran.  The February 2000 examiner, on the other hand, did 
review the claims file, found no pain associated with the os 
calcis of either foot, and diagnosed fractures of both heels 
by history.  Various x-ray reports of record also show no 
evidence of the fractures.  

It is clear that the veteran does suffer impairment which 
results in trouble standing and requires the use of a cane.  
Moreover, the evidence clearly shows complains of pain and 
numbness of the feet.  However, the evidence shows that any 
disability attributable to the service-connected residuals of 
fractures is no more than moderate in degree.  The totality 
of the medical evidence points to other nonsevice-connected 
disorders as the reason for any significant impairment.  In 
this regard, the Board emphasizes to the veteran that service 
connection has not been established for any arthritis of the 
feet (or any other disorders other than the fractures of the 
heels).  As noted in the introduction, however, the veteran 
has advanced claims based on the arthritis of the feet and 
such claims have been referred to the RO for adjudication.  
However, the issue before the Board at this time is limited 
to the proper evaluations to be assigned for the service-
connected heel fracture residuals only.  For the reasons set 
forth above, the Board is unable to find that the criteria 
for ratings in excess of 10 percent have been met for these 
disabilities at this time.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have also been considered but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that the service connected disabilities at 
issue have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107), but finds that the claims must 
be denied as a state of equipoise of the positive evidence 
and the negative evidence does not exist to permit a 
favorable resolution of the present appeal.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

